Citation Nr: 0829538	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-35 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for left carpal tunnel 
syndrome.

5.  Entitlement to service connection for cervical spine 
disability.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1983 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The issues of entitlement to service connection for a right 
shoulder disability, left carpal tunnel syndrome, and 
cervical spine disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran is 
not currently diagnosed with bilateral pes planus.

2.  The competent medical evidence shows that the veteran is 
not currently diagnosed with a right knee disability.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  A letter dated in September 2005 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's has identified no outstanding private or VA 
medical records.  In addition, the veteran has provided some 
service medical records.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disability.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or in 
service or has a disease or symptoms of a disease within a 
specified period, (3) there is an indication the current 
disability or symptoms maybe associated with service, and (4) 
there is not sufficient medical evidence to make a decision.  
See 38 U.S.C.A. § 5103A(c)(4).  In this case, as no medical 
evidence has been presented showing current treatment for 
bilateral pes planus or a right knee condition or the 
possibility that these conditions are related to service, the 
Board finds that an etiology opinion is not "necessary."  
  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131 
(West 2002); see Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
The law specifically limits entitlement to service connection 
to cases where disease or injury has resulted in disability.  
38 U.S.C.A. §§ 1110, 1131.  Evidence must show that the 
veteran currently has the disability for which benefits are 
being claimed.

The private medical records are absent any complaints of or 
treatment for bilateral pes planus or a right knee 
disability.  Thus, the medical evidence fails to show that 
the veteran currently suffers from either bilateral pes 
planus or a right knee disability.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In the absence of competent medical evidence 
that either bilateral pes planus or a right knee disability 
exists and that it was caused by or aggravated by the 
veteran's military service, the criteria for establishing 
service connection for bilateral pes planus and a right knee 
disability have not been established.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

  
ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for a right knee disability 
is denied.


REMAND

With respect to the issues of entitlement to service 
connection for a right shoulder disability, left carpal 
tunnel syndrome, and cervical spine disability, the Board 
notes that the service medical records submitted by the 
veteran indicate that he was treated for a right shoulder 
myofasciitis in December 1986 and a fracture of the left 
ulnar and radial styloid in August 1985.  The veteran has 
also submitted private post-service treatment records dated 
in 1997 for cervical strain and carpal tunnel syndrome and a 
treatment record dated in 2001 for right shoulder and neck 
pain.

It is the Board's opinion that the veteran should be asked to 
identify any current treatment records for his claimed 
conditions and that the veteran's service medical records 
should be requested again from National Personnel Records 
Center (NPRC) as well as Oklahoma Military Department, Attn 
OKDCSIM-IS-SRB, 3501 Military Circle, Oklahoma City, OK  
73111-4398.     

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess, 
supra.  The veteran should also be asked 
to identify any current treatment for his 
right shoulder, cervical spine, and left 
carpal tunnel syndrome.  If any current 
private treatment records are identified, 
the veteran should be requested to 
provide authorization for VA to obtain 
them on his behalf.   

2.  The AMC/RO should contact NPRC as 
well as Oklahoma Military Department, 
Attn OKDCSIM-IS-SRB, 3501 Military 
Circle, Oklahoma City, OK  73111-4398 and 
request them to furnish all service 
medical records of the veteran from 
November 1983 to November 1987.  All 
records and/or responses received should 
be associated with the claims folder.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


